Case 4:20-cv-03633 Document 17 Filed on 03/05/21 in TXSD Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT

HOUSTON DIVISION
KELLY DOYLE §
WALTER DOYLE §
§
§
VS. § CIVIL ACTION NO. H-20-3633
§
NATIONSTAR, DBA §
MR. COOPER §
§

PLAINTIFF’S MOTION FOR CONTEMPT
October 23, 2020 Defendant Nationstar removed this case to Federal Court and filed a

motion to dismiss dated October 26, 2021. January 19, 2021 Plaintiff filed her Amended Second
Petition. February 5, 2021 this court ordered both parties to mediation by May 3, 2021. Plaintiff
contacted Defense counsel Durham for possible dates and times for mediation. Defense counsel
now refuses to mediate. See attached letter from Defense counsel, attached and incorporated by
reference. It appears defense counsel now demands discovery responses, immediately in
violation of the Federal Rules of Civil Procedure although no written discovery has been
propounded. Defendant to date, still has not yet filed an answer in this litigation.
Respectfully submitted,

s/ DavidMcKeand___

David “Mac” McKeand

TBN 24037782

Fed ID 34183

16203 S. Temple

Houston, TX 77095

713 956 0023

713 956 0093 fax
Mac.mckeand@yahoo.com
Case 4:20-cv-03633 Document 17 Filed on 03/05/21 in TXSD Page 2 of 3

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of the foregoing document was served on the
parties through the court's electronic notification system as permitted by the Local Rules of the
U.S. District Court for the Southern District of Texas, or by first class United States Mail,

postage prepaid, the 4" day of March, 2021.
 

Case 4:20-cv-03633 Document 17 Filed on 03/05/21 in TXSD Page 3 of 3

McGuireWoods LLP
2000 McKinney Avenue
Suite 1400

Dallas, TX 75201
Phone: 214.932.6400
Fax: 214.932.6499

www.mcguirewoods.com

Matthew Durham mdurham@mcguirewoods.com
Direct: 214.932.6488 McGUIREWOODS Fax: 214.932.6499

February 16, 2021

VIA E-MAIL
David S. McKeand
mac.mckeand@ yahoo.com

RE: Kelly Doyle and Walter Doyle v. Nationstar Mortgage LLC d/b/a Mr. Cooper
U.S. District Court for the Southern District of Texas—Houston Division
Case No. 4:20-cv-03633

Mac:

The Court's minute entry dated February 5, 2021 [Dkt. 13] gave you permission to file the amended
complaint attached to Plaintiff's Request for Leave to Amend His Complaint [Dkt. 12 and 12-1].
When will you file that amended complaint? This case is at a standstill until you do so. See Dkt.
13 ("Nationstar may []move to dismiss as appropriate after the Doyles file the amended
complaint.")

Also, at the status conference held on February 5, 2021, the Court ordered the parties to exchange
their respective files. Since then, Nationstar produced relevant loan file documents to you.
However, I have not received any documents from you. Thus, the instant letter requests all
documents relevant to the Doyles’ claims, and all documents referenced in the to-be-filed amended
complaint. Such production necessarily includes proof that the Doyles paid all tax assessments
and insurance premiums due during the life of the loan. See Dkt. 12 ("Plaintiff filed his first
amended Complaint ... and added more specific details including the fact that the Plaintiff had
complied with all elements of his contract, including paying his taxes and insurance.)

The mediation deadline is set as May 3, 2021, per the Scheduling Order [Dkt. 14]. However, I
cannot entertain mediation until you produce these documents.

Sincerely,
/s/ Matthew D. Durham

Matthew D. Durham

Atlanta | Austin | Baltimore | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C. | Wilmington, NC
